Citation Nr: 1732077	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to secondary service connection for sleep apnea also claimed as breathing difficulty, due to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had a period of active duty training from March 1976 to July 1976, and active service September 1991 to April 1992, and March 2003 to May 2003.  The Veteran served in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, January 2009 and September 2009 rating decisions from the Department of Veteran Affairs (VA) San Diego Regional Office (RO) in California.  The July 2008 rating decision denied service connection for tinnitus among other claims.  The January 2009 rating decision denied reopening a claim for service connection for hearing loss.  After the July 2008 and January 2009 rating decisions, the Veteran submitted additional lay statements and medical evidence addressing the hearing loss and tinnitus and accordingly the claims were reconsidered under 38 C.F.R. § 3.156(b).  The September 2009 rating decision denied service connection for tinnitus, breathing difficulty, and hearing loss.  A September 2014 rating decision issued by the Atlanta RO denied secondary service connection for sleep apnea due to PTSD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of the hearing is of record.  

The claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1992 rating decision denied service connection for bilateral hearing loss. The Veteran did not appeal the rating decision and it became final.  Subsequent rating decisions in July 1995 and July 2006 denied reopening the claim for hearing loss.  The Veteran did not appeal the rating decision and they became final.

2.  The evidence associated with the claims file subsequent to the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's tinnitus symptoms manifested during his active duty service in Southwest Asia.

4.  The Veteran's sleep apnea is related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied to reopen a claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1100, 20.1103, 20.1104 (2016).

2.  The evidence received since the rating decision is new and material and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 1131, 1137, 5103, 5103A, 5107, 5108, 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain. 38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The Board is reopening the claim of service connection for hearing loss and granting the claims of service connection for tinnitus and sleep apnea; thus the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary.

Additionally, this is a case where not all of the service treatment records are available.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  The RO sent two letters in March 2013.  One letter informed the Veteran that some of his records could not be obtained and to send any information he may have.  The other letter was a formal finding of unavailability which provided details of the efforts the RO took to obtain the Veteran's missing records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2016).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for bilateral hearing loss was initially considered and denied in a December 1992 rating decision.  The claim was denied as the RO found the condition preexisted the Veteran's service in the Persian Gulf and there was no evidence of aggravation.  The Veteran did not perfect an appeal within one year of the decision so it became final.  Subsequent to that the RO considered and denied the claim to reopen service connection for hearing loss in rating decisions in July 1995 and July 2006.  The Veteran did not appeal these decisions.  Additional medical evidence was submitted within the appeal period after the July 2006 rating decision; however this evidence did not contain new and material evidence and the decision became final.  

The evidence of record at the time of the last final rating decision consisted of the Veteran's STRs (service treatment records), VA examinations, and private medical records.  The evidence submitted since the July 2006 rating decision became final includes VA audiology examinations, private audiology examinations, and statements from the Veteran.  This evidence is new as it had not been previously submitted.  This evidence is also material as it is not cumulative or redundant of the evidence of record.  The statement from the Veteran's private audiology examination is relevant in that it provides an opinion on whether there is a nexus between the Veteran's condition and military service.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  The Board finds that new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

The Veteran's claim for service connection for tinnitus is not a claim to reopen and new and material evidence is not required.  The Veteran filed a service connection claim for tinnitus in June 2007.  A July 2008 rating decision denied service connection.  The Veteran filed another service connection claim for tinnitus in April 2009.  The appeal period after the July 2008 rating decision did not expire until July 2009 thus, the April 2009 claim was a pending claim.  See 38 C.F.R. § 3.156(b)

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is considered a chronic disease under 3.309 and service connection can be established by a legal presumption.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability. See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service Connection for Tinnitus

The Board finds the Veteran's statement about the onset of his tinnitus credible and service connection is warranted.  The Veteran consistently reported experiencing symptoms of tinnitus during and after his return from deployment to Southwest Asia.  The Veteran testified that he noticed the ringing in his ears after being around power generators that ran continuously in Iraq.  He stated he continued to notice ringing in the ears after the deployment while working around Howitzer guns during active duty training.  The Veteran stated he used ear plugs but once the ear plugs got dirty there was no replacement.  

At his October 1992 VA examination, the examiner noted that the Veteran reported the symptoms of tinnitus began in 1991.  The Veteran described his symptoms as a constant, high pitched whining sound.  The Veteran's tinnitus impacted his daily life by keeping him awake at night. 
 
In February 2009, the Veteran had an audiology consultation at a VA hospital.  He reported ringing in both ears, most of the time.  The audiologist ordered hearing aids for the Veteran at this visit.  

The Veteran underwent another VA examination for hearing loss and tinnitus in January 2013.  The examiner noted that the Veteran's tinnitus began in 1991 or 1992, according to the claims file.  The examiner determined it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner concluded the Veteran's tinnitus may be associated with his hearing loss, which the examiner determined was not related to his active duty service.  

The Veteran was also evaluated by an otolaryngologist in January 2013.  The otolaryngologist noted that the Veteran described the tinnitus symptoms as a roaring, which was severely intrusive.  Dr. J.M. opined that it was at least as likely as not that the Veteran's military noise exposure contributed, "at least in part to the hearing loss and subjective tinnitus..."  Dr. J.M. based this opinion on the Veteran's military service and history of noise exposure.

The Veteran has a current diagnosis of tinnitus.  According to the Veteran his tinnitus symptoms manifested during his deployment to Iraq.  The Veteran is competent to report the onset and symptoms of tinnitus.  See Layno, 6 Vet. App. 465, 470; Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran also has a nexus statement to support his claim.  The Board finds the opinion of Dr. J.M. more probative than the opinion of the January 2013 VA examiner.  The VA examiner failed to discuss the Veteran's statements regarding the onset of tinnitus and the type of noise exposure the Veteran reported in Iraq.  The VA examiner noted that the Veteran denied noise exposure during the deployment.  This conflicts with the Veteran's statements throughout the record.  The Veteran stated being exposed to demolition noise and noise from power generators in Iraq.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, resolving all doubt in the Veteran's favor service connection for tinnitus is granted.  


Service connection for sleep apnea

The Veteran contends his PTSD aggravates his sleep apnea.  The Veteran was diagnosed with moderate, obstructive sleep apnea in January 2014 after a sleep study revealed the Veteran had an average of 27.2 apnea/hypopnea events per hour.  

The Veteran testified symptoms of sleep apnea began when he was in Iraq.  He stated he experienced a lot of sleepless nights due to noise from demolition and constantly being on edge.  The Veteran's current symptoms, according to his 2016 VA treatment records, include only sleeping for three or four hours per night and feeling tired during the day.  The Veteran uses a continuous positive airway pressure (CPAP) machine but still reports sleep disturbances.  At times, the Veteran connects his sleepless nights to depression or nightmares.

The Veteran also is service-connected for PTSD.  

The Veteran's pulmonologist submitted a statement in April 2014 that it was at least as likely as not that the Veteran's sleep apnea is secondary to his PTSD.  Dr. S.R. noted that there was significant medical research linking PTSD and sleep apnea but failed to discuss the research and provide a full rationale.  Dr. S.R. concluded that the Veteran's PTSD aggravated his sleep apnea.

The Veteran underwent a VA examination for sleep apnea in September 2014.  The VA examiner opined it is less likely as not that the Vet's service connected PTSD aggravated the Vet's sleep apnea.  The VA examiner's reasoning was many factors contribute to the development of sleep apnea.  The examiner stated there was no medical literature to support that PTSD aggravates sleep apnea or is definitely associated with sleep apnea.

The Veteran's treating psychologist, Dr. T.C. opined that it was at least as likely as not that the Veteran's sleep apnea was proximately due to or the result of PTSD.  He stated the Veteran's PTSD aggravates the Veteran's sleep apnea.  He based this determination on four medical articles that discussed a possible connection between sleep apnea and PTSD.  In addition to this he also provided three previous Board decisions that granted secondary service connection for sleep apnea due to PTSD.  The medical literature Dr. T.C. used analyzed the relationship between sleep disturbances and PTSD.  The articles suggest there is a relationship between sleep and PTSD but, ultimately concluded more research is needed on this topic.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here there are positive and negative opinions concerning the relationship between sleep apnea and PTSD.  Both the examiner and Dr. C. provided a rationale for the opinion offered.  Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss is reopened.

Service connection for tinnitus is granted.

Service connection for sleep apnea is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  In his October 2016 hearing testimony the Veteran stated he was exposed to the Howitzer guns as soon as he entered service in 1976.  The Veteran's representative pointed out at the hearing that the Veteran experienced this type of noise exposure consistently during his regular active duty training and inactive duty training and not just occasionally.  The Veteran's performance evaluations confirm the Veteran held this MOS throughout his time in the National Guard. As noted in the introduction, the Veteran had service in the National Guard with a period of active duty for training (ACDUTRA) in 1976, and subsequent periods of active service in 1991 and 2003.  

The record reflects that at the time of the June 1976 release from ACDUTRA, the Veteran's hearing levels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
15

A military examination from July 1979 notes the Veteran had defective hearing.  The Veteran's audiometric testing results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
-
70
75
LEFT
25
45
-
60
60

Generally, to qualify for VA benefits a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA. 

As the hearing loss appeared during the time when the Veteran had service in the National Guard, an opinion as to the relationship, if any, between the hearing loss and any periods of ACDUTRA and INACDUTRA is necessary.

The Veteran's also alleges that his hearing loss is because of his service in the Persian Gulf and specifically to noise exposure from engines, generators, and howitzers.  In support of this, the Veteran submitted a January y2013 opinion of a private physician that noted it was at least as likely as not that the Veteran's military noise exposure contributed to his hearing loss.  The physician did not indicate if records were reviewed or discuss the hearing loss that was present as early as 1979 and thus did not consider the correct standard.  In this regard, generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111  (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, there is no evidence of an entrance examination prior to the Veteran's active service in 1991.  However, the record indicates that the service treatment records are not complete.  The record includes a report of medical history from September 1991 suggesting that an examination was performed but lost. See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Accordingly, the presumption of soundness applies.  As the presumption of soundness applies the question is whether there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  While the record is adequate to reflect the condition preexisted service, further medical opinion is needed on the question of aggravation.  Accordingly, a VA examination to review the complete record and consider the correct standard is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his hearing loss. The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report. The claims file must be made available for review to the examiner.

The examiner must address the following:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disorder began in (or was aggravated by) his active duty for training from March 1976 to July 1976? 

The examiner should specifically comment on the Veteran's report of exposure to noise.

b) Whether it is at least as likely as not (50 percent or greater probability) any hearing loss was caused or aggravated by any period of ACDUTRA or INACTURA from 1976 until 1990?

The examiner should specifically comment on the Veteran's report of exposure to noise. 

c) Is it clear and unmistakable (undebatable) that the hearing loss that pre-existed his service from November 1990 until April 1991, was not aggravated (worsened in severity) during that time?

The examiner should specifically comment on the Veteran's report of exposure to noise and also discuss the undated report of medical examination where the Veteran noted 16 years of military service (suggesting the date of this report was around 1992) and high frequency hearing loss was noted. 

d) If the answer to question (c) is that the condition increased in severity, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current disability was due to an inservice injury, event or disease during the period of service from November 1990 to April 1991?

The examiner should specifically comment on the Veteran's report of exposure to noise.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


